Registration No. 333-195339 As filed with the Securities and Exchange Commission on December 22, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Meetinghouse Bancorp, Inc. (Exact Name of Registrant as Specified in its Charter) Maryland 45-4640630 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 2250 Dorchester Avenue Dorchester, Massachusetts 02124 (Address of Principal Executive Offices) Meetinghouse Bancorp, Inc. 2014 Equity Incentive Plan (Full Title of the Plan) Copies to: Anthony A. Paciulli Victor L. Cangelosi, Esquire President and Thomas P. Hutton, Esquire Chief Executive Officer Luse Gorman, PC Meetinghouse Bancorp, Inc. 5335 Wisconsin Ave., N.W., Suite 780 2250 Dorchester Avenue Washington, DC 20015-2035 Dorchester, MA 02124 (202) 274-2000 (617) 298-2250 (Name, Address and Telephone Number of Agent for Service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Securities Exchange Act of 1934, as amended. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) This Registration Statement shall become effective upon filing in accordance with Section 8(a) of the Securities Act of 1933 and 17 C.F.R. § 230.464. EXPLANATORY NOTE Meetinghouse Bancorp, Inc. is a bank holding company and the class of securities to which this Registration Statement relates is held by fewer than 1,200 shareholders of record.Accordingly, pursuant to the undertaking contained in the Registration Statement to remove from registration by means of a post-effective amendment any of the securities being registered which remain unsold at the termination of the offering, Meetinghouse Bancorp, Inc. is filing this Post-Effective Amendment No. 1 to the Registration Statement to deregister all of the shares of common stock, $0.01 par value (and related stock options therefor), registered under the Registration Statement that remain unsold. SIGNATURES The Registrant.Pursuant to the requirements of the Securities Act, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment to Registration Statement on Form S-8 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Dorchester, in the Commonwealth of Massachusetts, on this 21st day of December, 2015. MEETINGHOUSE BANCORP, INC. By: /s/ Anthony A. Paciulli Anthony A. Paciulli President, Chief Executive Officer and a Director (Duly Authorized Representative) Pursuant to the requirements of the Securities Act, this Post-Effective Amendment to Registration Statement on Form S-8 has been signed by the following persons in the capacities and on the date indicated. Signatures Title Date /s/ Anthony A. Paciulli President, Chief Executive Officer and December 21, 2015 Anthony A. Paciulli a Director (Principal Executive Officer) /s/ Wayne Gove* Senior Vice President and Chief December 21, 2015 Wayne Gove Financial Officer (Principal Financial and Accounting Officer) /s/ John C. Driscoll* Director December 21, 2015 John C. Driscoll /s/ Daniel T. Flatley* Director December 21, 2015 Daniel T. Flatley /s/ Barry T. Hannon* Director December 21, 2015 Barry T. Hannon /s/ Paul G. Hughes* Director December 21, 2015 Paul G. Hughes /s/ Richard W. Shea* Director December 21, 2015 Richard W. Shea *Pursuant to a Power of Attorney dated April 15, 2014, contained on the signature page of the Form S-8 Registration Statement filed on April 17, 2014.
